Case 2:15-cv-06633-CAS-SS Document 409-13 Filed 04/10/19 Page 1 of 4 Page ID
                                 #:10791




                  EXHIBIT G
Case 2:15-cv-06633-CAS-SS Document 409-13 Filed 04/10/19 Page 2 of 4 Page ID
                                 #:10792
                           Majid Zarrinkelk

                                                                        Page 2
        1                   UNITED STATES DISTRICT COURT

        2                  CENTRAL DISTRICT OF CALIFORNIA

        3

        4     THE WIMBLEDON FUND, SPC (CLASS     )
              TT),                               )
        5                                        )
                                 PLAINTIFFS,     )
        6                                        )
                    VS.                          ) CASE NO.
        7                                        ) 2:15-CV-6633-CAS-ASJWx
                                                 )
        8     GRAYBOX LLC; INTEGRATED            )
              ADMINISTRATION; EUGENE SCHER, AS   )
        9     TRUSTEE OF BERGSTEIN TRUST; AND    )
              CASCADE TECHNOLOGIES CORP,         )
      10                                         )
                                 DEFENDANTS.     )
      11      ___________________________________)

      12

      13

      14

      15

      16               VIDEOTAPED DEPOSITION OF MAJID ZARRINKELK, taken

      17      on behalf of the Plaintiff, at 10100 Santa Monica Boulevard,

      18      13th Floor, Los Angeles, California, commencing at

      19      10:29 a.m., Tuesday, March 26, 2019, before Sandra Mitchell,

      20      C.S.R. 12553, pursuant to Notice.

      21

      22

      23

      24

      25



            eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-13 Filed 04/10/19 Page 3 of 4 Page ID
                                    #:10793
                                 Majid Zarrinkelk

                                                                        Page 110
13:36:23    1         Q      You have no idea what that company is?

            2            A   This one took -- I don't know.     But number

            3     is -- is 16,500.      It could have been a legal fee,

            4     attorney fee, service fee.

13:36:37    5         Q      You're not sure of the purpose of this payment?

            6            A   No, I don't -- not -- not now, not today.

            7            Q   Okay.     Is it your testimony that sometime you

            8     were aware of the purpose of it?

            9            A   I could have been.

13:36:47 10           Q      Okay.   Let's look at page 50.

           11         A      (Witness complies.)

           12         Q      And the transaction on May 25th, 2012 is a

           13     $150,000 payment from IA to ZKCO for wire to Graybox,

           14     LLC.

13:37:11 15                  Do you see that?

           16         A      That's correct.

           17         Q      So you're serving again as the facilitator --

           18         A      Uh-huh.

           19         Q      -- for this payment from Integrated -- just let

13:37:16 20       me finish.

           21         A      Sure.

           22         Q      You're serving as the facilitator of this

           23     payment from Integrated Administration to Graybox?

           24         A      That's correct.

13:37:24 25           Q      Okay.   What's Graybox, LLC?


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-13 Filed 04/10/19 Page 4 of 4 Page ID
                                    #:10794
                                  Majid Zarrinkelk

                                                                        Page 111
13:37:26   1            A   Graybox, LLC was a David Bergstein company.

           2            Q   Okay.    Do you know what business Graybox was

           3      in?

           4            A   No.

13:37:39   5            Q   Okay.    Do you know why Integrated

           6      Administration was transferring $150,000 through your

           7      account to Graybox, LLC?

           8            A   There was -- at the time, there was so much

           9      money coming in and going out.      And they were saying

13:37:55 10       that I'm borrowing from this fellow, I'm loaning it to

           11     that fellow, so Graybox was a receivable or payable on

           12     the financial statement of either IA or K.Jam Media.

           13     And so these funds were coming in and going out through

           14     those account.

13:38:13 15             Q   Okay.    That's what Mr. Bergstein and Mr. Jam

           16     were telling you?

           17           A   That's correct.

           18           Q   Okay.    Let's look at the transaction on

           19     May 31st, 2012.     It's a payment of $200,000 into

13:38:26 20       Integrated Administration's account for Swartz IP

           21     Services Group.

           22               Do you see that?

           23           A   That's correct.

           24           Q   Okay.    Do you have an understanding what the

13:38:31 25       purpose of that payment is?


                eLitigation Services, Inc. - els@els-team.com
